Citation Nr: 1235803	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back strain with spondylosis, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1977, with 2 years, 11 months, and 29 days of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2009, the Veteran and his wife testified at a hearing conducted before the undersigned Veterans Law Judge sitting at the Atlanta RO.  A transcript of the hearing is of record.  In July 2010, the Board remanded the Veteran's appeal for further evidentiary development.  

For the reasons set forth below, this appeal is once again being remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that remand is again necessary for further evidentiary development for the issues of entitlement to an increased rating for low back strain with spondylosis and entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court also held that the Board errs in failing to ensure compliance with remand orders of the Board or the Court.  Id.  

As an initial matter, the Board notes that evidence of record indicates that the Veteran became a paraplegic after a bout of meningitis, leaving him wheelchair-bound.  Complications from sitting in a wheelchair, including pressure sores, infections, and osteomyelitis, led to extensive debridement of his right hip and a left below-the-knee amputation (LBKA).  These conditions, however, are not service-connected.  Rather, the Veteran is service connected for low back strain with spondylosis, rated as 60 percent disabling, and for tinea corporis and postoperative residuals of multiple cystic lesions, both of which are rated as noncompensably disabling.  The Veteran has a combined service-connected disability rating of 60 percent.

Further review of the Veteran's claims file reflects that he was provided VA examinations in July 2005, August 2010, September 2010, and December 2011 to assess the current nature and extent of his lumbar spine disorder and his employability.  Report of the July 2005 examination reflects that the examiner found no ankylosis of the spine.  However, the examiner recorded decreased sensation in the right lower extremity.  Report of the August 2010 examination reflects that the Veteran complained of being unable to work due to back pain.  He complained of constant pain in his middle back that radiated up and down the spine.  Some range of motion testing was accomplished, but the examiner did not specifically note whether the Veteran experienced ankylosis.  The examiner opined initially that "assuming that his back is structurally stable, he should be able to gainfully employed."  An addendum added later in August 2010 reflects that the examiner reviewed X-rays taken during the examination and found that the Veteran "has a basically stable spine" with "moderate disability."  However, no clarification was offered as to whether the "basically stable spine" rendered the Veteran "able to be gainfully employed."

At a neurological examination in September 2010, the Veteran complained of worsening back pain that led to his inability to work.  Neurological evaluation indicated muscle atrophy and decreased muscle strength in the right lower extremity, as well as absent deep tendon reflexes and decreased sensation.  The examiner diagnosed the Veteran with lumbosacral spine disease with chronic low back pain and opined that the progression of that service-connected disorder is "related to ongoing neurologic problems and disabilities" as observed on the neurological examination.  He further stated that "there could be a contribution to his increasing difficulties with low back pain and loss of bowel and bladder function as well as weakness in the legs from lumbosacral spine disease."  The examiner further found that the Veteran could have peripheral neuropathy in the right lower extremity, but that the etiology was "unclear."  He opined that it "is possible" that any peripheral neuropathy could be related to the in-service injury but failed to offer a clear opinion or diagnosis.  Further, the examiner acknowledged the Veteran's tuberculosis meningitis that led to paraplegia and stated that "the neurological disability from his myelopathy can impinge of the further development of low-back pain."  The examiner stated that "most of [the Veteran's] neurologic disability probably stems from his tuberculous meningoencephalitis.  Nevertheless, this has probably affected his low back pain."  The examiner further stated that it is "practically impossible to estimate" how much of the Veteran's disability is due to his paraplegia versus his service-connected low back disorder.  

Further VA examination in December 2011 reflects that the examiner noted the Veteran's service-connected low back and skin disorders, including conducting some range-of-motion testing of the Veteran's lumbar spine.  However, no findings regarding ankylosis were noted.  Upon examination, the examiner opined that the skin conditions would have "no impact" on his ability to work.  The examiner further found that the Veteran's low back strain with spondylosis would require him to have a job that did not require heavy lifting and allowed him to sit or stand as needed but that the disorder ultimately did not preclude employment.  

The Veteran's lumbar spine disability has been rated by the RO as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.  38 C.F.R. § 4.71a (2011).  The 60 percent disability rating is the highest available under the Formula for Rating Intervertebral disc syndrome Based on Incapacitating Episodes.  In addition, under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  This is the only higher rating available for a spinal disability under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Additionally, under Note (1) VA is required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

The Board further notes that, when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to evaluate properly any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

In addition, VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Further, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  However, in this case, the August 2010, September 2010, and December 2011 VA examiners did not specifically address whether the Veteran experiences unfavorable ankylosis of the entire spine.  As noted above, the only higher schedular evaluation available to the Veteran for his service-connected lumbar spine disability requires that unfavorable ankylosis of the entire spine be present.  The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected low back strain with spondylosis.  38 U.S.C.A. § 5103A.  Specifically, on examination conducted pursuant to this Remand, the VA examiner must address whether the Veteran currently experiences unfavorable ankylosis of the entire spine.

In addition, the Board acknowledges that the General Rating Formula for Diseases and Injuries of the Spine allows for separate ratings for neurological abnormalities related to or caused by service-connected spine disability.  In this case, the September 2010 VA examiner appears to have found some indication that the Veteran currently experiences neurological complications, such as peripheral neuropathy in the right lower extremity, that may be linked to his service-connected low back strain with spondylosis.  With respect to clinical findings, however, it is unclear from the examination report whether, and to what extent, the examiner attributed the Veteran's current neurological difficulties to his service-connected low back disorder.  In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected low back strain with spondylosis.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, as part of the examination, the examiner should be asked to provide clear diagnoses for all neurological disorders the Veteran currently experiences and to distinguish, if possible, those neurological disorders arising from the Veteran's low back strain with spondylosis and those arising from his nonservice-connected meningitis with resultant paraplegia.  

In light of the above, the Board concludes that another VA examination is needed to provide current findings with respect to the Veteran's service-connected low back disability and any possible neurological abnormality associated therewith.  Under these circumstances, the Veteran should be scheduled for examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

Regarding the Veteran's claim for entitlement to a TDIU, the Board acknowledges that the Veteran has asserted a claim of unemployability due to his service-connected low back strain with spondylosis.  In this regard, the United States Court of Appeals for the Federal Circuit has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board acknowledges that, under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Court has stated that, in order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

Here, the Veteran is service connected for a low back strain with spondylosis, rated as 60 percent disabling, as well as tinea corporis and postoperative residuals of multiple cystic lesions, both of which are rated as noncompensably disabling.  The combined evaluation for the Veteran's service-connected disabilities is 60 percent.  38 C.F.R. § 4.25 (2011).  In any event, VA must determine whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

As previously discussed herein, the relevant evidence includes the VA examinations provided in August 2010 and December 2011, as well as the Veteran's contentions and letters from a private treating physician.  In these letters, the physician concluded the Veteran is unemployable due to a combination of effects from his spine disability and complications associated with being wheelchair-bound.  Specifically, in January 2006 and September 2007, the physician identified the Veteran's most significant disabilities to include paraplegia, depression, urinary tract infections, severe pressure wounds that led to LBKA, osteomyelitis and long standing back pain.  The physician opined in both statements that the "combination of all the above-mentioned medical problems does lead to [the Veteran] being completely disabled" and unemployable.  In addition, the Veteran has stated to VA on multiple occasions, including at his July 2009 hearing, that he is unable to work due to his service-connected disabilities, including in particular his low back disorder.  

At the August 2010 examination, the examiner opined initially that "assuming that his back is structurally stable, he should be able to gainfully employed."  An addendum added later in August 2010 reflects that the examiner reviewed X-rays taken during the examination and found that the Veteran "has a basically stable spine" with "moderate disability."  However, no clarification was offered as to whether the "basically stable spine" rendered the Veteran "able to be gainfully employed."  Additionally, the December 2011 VA examiner opined that the Veteran's back disorder would not render him unable to work and that his skin disorder would have "no impact" on his employability.  However, the examiners did not make a clear determination as to whether the Veteran's service-connected disabilities, when considered together, rendered him unable to seek or maintain gainful employment.  Further, as noted above, it is unclear whether the Veteran experiences neurological complications of his service-connected spine disorder.  Pursuant to the development outlined above, it is possible that additional disability will be service-connected.  Thus, on remand further examination and opinion are necessary to consider the effect of all the Veteran's service-connected disabilities, including those service-connected as a result of this remand, on his employability.

Upon review of the record, the Board finds that further medical examination and opinion are needed to decide the Veteran's claim for TDIU.  Accordingly, at the VA examination conducted pursuant to this Remand, the examiner must provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of his age or any nonservice-connected disabilities, have combined to make him unemployable at any time during the appellate period.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's service-connected medical conditions as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected low back strain with spondylosis. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. A notation that this review has taken place should be made in the evaluation report. Any testing deemed necessary must be completed.

All pertinent pathology associated with the service-connected low back strain with spondylosis (and not the nonservice-connected residuals that the Veteran experiences after a bout of meningitis) must be noted in the examination report.  In this regard, the examiner must specifically address the following:  

a.  Does the Veteran have unfavorable ankylosis of his entire spine as a result of his service-connected low back strain with spondylosis?  

b.  Does the Veteran have any neurological disorders associated with his service-connected low back strain with spondylosis (and not the nonservice-connected meningitis with resultant paraplegia).  For any neurological impairment found on examination to be associated with the service-connected low back strain with spondylosis (and not the nonservice-connected residuals that the Veteran has as a result of his meningitis), the examiner must identify the nerve(s) involved and must comment as to whether the disability associated with the affected nerve(s) is best characterized as "slight," "moderate," "moderately severe," or "severe." 

c.  Does the service-connected low back strain with spondylosis, tinea corporis, and postoperative residuals of multiple cystic lesions-along with any neurological disorders found on examination to be associated with the service-connected low back strain with spondylosis-combine to preclude the Veteran from engaging in substantially gainful employment that is consistent with his education and occupational experience.  

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with (and answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, re-adjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given appropriate time to respond.  The case must then be returned to the Board for further consideration.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

